



SECURED PROMISSORY NOTE


$500,000.00
Somers, New York
 
September 28, 2005

 
FOR VALUE RECEIVED, Kraft Rt., a Hungarian corporation (the “Maker”), hereby
promises to pay American United Global, Inc., a Delaware corporation (the
“Payee”), the principal sum of Five Hundred Thousand Dollars ($500,000), in such
coin or currency of the United States of America as at the time of payment shall
be legal tender for the payment of public and private debts, by December 28,
2005 (the “Maturity Date”). Maker further promises to pay on the Maturity Date
interest on the unpaid principal balance hereof at the rate of ten percent (10%)
per annum. Interest shall be calculated on the basis of a 360 day year and
actual days elapsed. In no event shall the interest charged hereunder exceed the
maximum permitted under the laws of the State of New York.


This Note can be prepaid in whole or in part at any time without the consent of
the Payee.


This Note is, as of the date hereof, secured by a security interest granted to
Payee pursuant to a Security Interest and Pledge Agreement (the “Security
Agreement”)delivered by Zoltan Kiss to Payee. The Maker acknowledges and agrees
that should a proceeding under any bankruptcy or insolvency law be commenced by
or against the Maker, or if any of the Collateral (as defined in the Security
Agreement) should become the subject of any bankruptcy or insolvency proceeding,
then the Payee should be entitled to, among other relief to which the Payee may
be entitled under the Note or Security Agreement and any other agreement to
which the Maker and Payee are parties, (collectively “Loan Documents”) and/or
applicable law, an order from the court granting immediate relief from the
automatic stay pursuant to 11 U.S.C. Section 362 to permit the Payee to exercise
all of its rights and remedies pursuant to the Loan Documents and/or applicable
law. THE MAKER EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY IMPOSED BY 11
U.S.C. SECTION 362. FURTHERMORE, THE MAKER EXPRESSLY ACKNOWLEDGES AND AGREES
THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION OF THE BANKRUPTCY CODE
OR OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION, 11 U.S.C. SECTION 105)
SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN ANY WAY THE ABILITY OF
THE PAYEE TO ENFORCE ANY OF ITS RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS
AND/OR APPLICABLE LAW. The Maker hereby consents to any motion for relief from
stay which may be filed by the Payee in any bankruptcy or insolvency proceeding
initiated by or against the Maker and, further, agrees not to file any
opposition to any motion for relief from stay filed by the Payee. The Maker
represents, acknowledges and agrees that this provision is a specific and
material aspect of the Loan Documents, and that the Payee would not agree to the
terms of the Loan Documents if this waiver were not a part of this Note. The
Maker further represents, acknowledges and agrees that this waiver is knowingly,
intelligently and voluntarily made, that neither the Payee nor any person acting
on behalf of the Payee has made any representations to induce this waiver, that
the Maker has been represented (or has had the opportunity to be represented) in
the signing of this Note and the Loan Documents and in the making of this waiver
by independent legal counsel selected by the Maker and that the Maker has had
the opportunity to discuss this waiver with counsel. The Maker further agrees
that any bankruptcy or insolvency proceeding initiated by the Maker will only be
brought in courts within the geographic boundaries of New York State.



--------------------------------------------------------------------------------


Upon the occurrence of any of the following events (each, an “Event of Default”
and collectively, the “Events of Default”):


(a) failure by Maker to pay the principal or interest of the Note or any
installment thereof when due, whether on the date fixed for payment or by
acceleration or otherwise; or


(b) a final judgment for the payment of money in excess of $50,000 shall be
rendered against Maker, and such judgment shall remain undischarged for a period
of sixty days from the date of entry thereof unless within such sixty day period
such judgment shall be stayed, and appeal taken therefrom and the execution
thereon stayed during such appeal; or


(c) if Maker shall default in respect of any evidence of indebtedness or under
any agreement under which any notes or other evidence of indebtedness of Maker
are issued, if the effect thereof is to cause, or permit the holder or holders
thereof to cause, such obligation or obligations in an amount in excess of
$50,000 in the aggregate to become due prior to its or their stated maturity or
to permit the acceleration thereof; or


(d) if Maker or any other authorized person or entity shall take any action to
effect a dissolution, liquidation or winding up of Maker resulting from an
obligation or obligations in an amount in excess of $50,000; or


(e) if Maker shall make a general assignment for the benefit of creditors or
consent to the appointment of a receiver, liquidator, custodian, or similar
official of all or substantially all of its properties, or any such official is
placed in control of such properties, or Maker admits in writing its inability
to pay its debts as they mature, or Maker shall commence any action or
proceeding or take advantage of or file under any federal or state insolvency
statute, including, without limitation, the United States Bankruptcy Code or any
political subdivision thereof, seeking to have an order for relief entered with
respect to it or seeking adjudication as a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, liquidation, dissolution,
administration, a voluntary arrangement, or other relief with respect to it or
its debts; or


(f) there shall be commenced against Maker any action or proceeding of the
nature referred to in paragraph (e) above or seeking issuance of a warrant of
attachment, execution, distraint, or similar process against all or any
substantial part of the property of Maker, which results in the entry of an
order for relief which remains undismissed, undischarged or unbonded for a
period of sixty days; or then, in addition to all rights and remedies of Payee
under applicable law or otherwise, all such rights and remedies being
cumulative, not exclusive and enforceable alternatively, successively and
concurrently, at its option, Payee may declare all amounts owing under this
Note, to be due and payable, whereupon the then unpaid balance hereof together
with all interest accrued thereon, shall forthwith become due and payable,
together with interest accruing thereafter at a rate equal to fifteen percent
(15%) per annum until the indebtedness evidenced by this Note is paid in full,
plus all costs and expenses of collection or enforcement hereof, including, but
not limited to, attorneys' fees and expenses.


Maker (i) waives diligence, demand, presentment, protest and notice of any kind,
(ii) agrees that it will not be necessary for any holder hereof to first
institute suit in order to enforce payment of this Note and (iii) consents to
any one or more extensions or postponements of time of payment, release,
surrender or substitution of collateral security or forbearance or other
indulgence, without notice or consent. The pleading of any statute of
limitations as a defense to any demand against Maker is expressly hereby waived.


2

--------------------------------------------------------------------------------


This Note may not be changed, modified or terminated orally, but only by an
agreement in writing, signed by the party to be charged. The Maker hereby
authorizes the Payee to complete this Note and any particulars relating thereto
according to the terms of the indebtedness evidenced hereby.


This Note shall be governed by and construed in accordance with the laws of the
State of New York and shall be binding upon the successors, assigns, heirs,
administrators and executors of the Maker and inure to the benefit of the Payee,
his successors, endorsees, assigns, heirs, administrators and executors. The
Maker hereby irrevocably consents to the jurisdiction of the Supreme Court of
the State of New York and the United States District Court for the Southern
District of New York in connection with any action or proceeding arising out of
or relating to this Note. If any term or provision of this Note shall be held
invalid, illegal or unenforceable, the validity of all other terms and
provisions hereof shall in no way be affected thereby.
 

        KRAFT RT.  
   
   
  Date:  By:   /s/   

--------------------------------------------------------------------------------

Zoltan Kiss
 
Director


3

--------------------------------------------------------------------------------

